DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              ROGER D. HUGHES, a/k/a ROGER HUGHES,
                           Appellant,

                                    v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
   TRUST, not Individually but as Trustee for PRETIUM MORTGAGE
                       ACQUISITION TRUST,
                               Appellee.

                              No. 4D18-3079

                              [June 27, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. CACE 16-013816.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

    Richard S. McIver and H. Michael Muniz of Kass Shuler, P.A., Tampa,
for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.